Filed pursuant to Rule 433 Dated December 12, 2008 Relating to Prospectus Supplement dated November 26, 2008 to Registration Statement No. 333-131266 Floating Rate Notes Due June 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program (Reopening) Issuer: Morgan Stanley Principal Amount: $200,000,000. The notes offered hereby constitute a further issuance of, and will be consolidated with, the $500,000,000 aggregate principal amount of Floating Rate Notes Due June 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program issued by us on December 2, 2008 (the “Original Floating Rate Notes”).The notes offered hereby will have the same CUSIP number as the Original Floating Rate Notes and will trade interchangeably with the Original Floating Rate Notes immediately upon settlement.Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be $700,000,000. Maturity Date: June 15, 2011 Trade Date: December 12, 2008 Original Issue Date (Settlement): December 17, 2008 Interest Accrual Date: December 15, 2008 (the immediately preceding Interest Payment Date) Issue Price (Price to Public): 100.077%, plus accrued interest from December 15, 2008 Underwriting Discounts and Commissions: 0.275% of the principal amount All-in Price: 99.802%, plus accrued interest from December 15, 2008 Proceeds to Issuer: $199,604,000, plus accrued interest from December 15, 2008 Base Rate: LIBOR Reuters LIBOR01 Spread (plus or minus): Plus 0.74% Index Maturity: One Month Index Currency: U.S. Dollars Interest Payment Period: Monthly Interest Payment Dates: The 15th of each month, commencingJanuary 15, 2009 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.74% Initial Interest Reset Date: December 15, 2008 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Monthly Payment of Additional Amounts: Yes Tax Redemption: Yes Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61757U AD2 ISIN: US61757UAD28 Ratings of Notes: On the basis of the FDIC Guarantee, the notes will be rated Aaa by Moody’s, AAA by Standard & Poor’s and AAA by Fitch Underwriters: Morgan Stanley & Co. Incorporated and such other underwriters as shall be named in the final Prospectus Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg FDIC Temporary Liquidity Guarantee Program: The notes will have the benefit of the Federal Deposit Insurance Corporation’s guarantee under the FDIC’s Temporary Liquidity Guarantee Program. Please refer to the description of the guarantee under “Description of Notes—FDIC Guarantee under the Temporary Liquidity Guarantee Program” in the above-referenced Prospectus Supplement. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.
